
	

114 HCON 110 IH: Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 107th anniversary.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Al Green of Texas (for himself, Ms. Adams, Ms. Bass, Mr. Bishop of Georgia, Mr. Carson of Indiana, Mr. Fattah, Ms. Fudge, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Lewis, Mr. Meeks, Ms. Moore, Mr. Rangel, Mr. Rush, Mr. Scott of Virginia, Ms. Wilson of Florida, Mr. Butterfield, Ms. Clarke of New York, Ms. Lee, Ms. Maxine Waters of California, Ms. Brown of Florida, and Mr. Danny K. Davis of Illinois) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Honoring and praising the National Association for the Advancement of Colored People on the
			 occasion of its 107th anniversary.
	
	
 Whereas the National Association for the Advancement of Colored People (NAACP), originally known as the National Negro Committee, was founded in New York City on February 12, 1909, the centennial of Abraham Lincoln's birth, by a multiracial group of activists who met in a national conference to discuss the civil and political rights of African-Americans;
 Whereas the multiracial founders of the NAACP were a distinguished group of leaders in the struggle for human rights, including Ida Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald Garrison Villard, and William English Walling;
 Whereas the NAACP is the oldest and largest civil rights organization in the United States; Whereas the NAACP National Headquarters is located in Baltimore, Maryland;
 Whereas the mission of the NAACP is to ensure the political, educational, social, and economic rights of all persons and to eliminate racial hatred and racial discrimination;
 Whereas the NAACP is committed to achieving its goals through nonviolence; Whereas the NAACP advances its mission through reliance upon peaceful protest, the petition, the ballot, and the courts, and has been persistent in the use of legal and moral persuasion, even in the face of overt and violent racial hostility;
 Whereas the NAACP has used political pressure, marches, demonstrations, and effective lobbying to serve as the voice, as well as the shield, for minorities in the United States;
 Whereas after years of fighting segregation in public schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall, won one of its greatest legal victories in the Supreme Court's decision in Brown v. Board of Education, 347 U.S. 483 (1954);
 Whereas in 1955, NAACP member Rosa Parks was arrested and fined for refusing to give up her seat on a segregated bus in Montgomery, Alabama, an act of courage that would serve as the catalyst for the largest grassroots civil rights movement in the history of the United States;
 Whereas the NAACP was prominent in lobbying for the passage of the Civil Rights Acts of 1957, 1960, and 1964, the Voting Rights Act of 1965, the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006, and the Fair Housing Act, laws that ensured Government protection for legal victories achieved;
 Whereas in 2005, the NAACP launched the Disaster Relief Fund to help hurricane survivors in Louisiana, Mississippi, Texas, Florida, and Alabama to rebuild their lives;
 Whereas in the 110th Congress, the NAACP was prominent in lobbying for the passage of H. Res. 826, whose resolved clause expresses that the hanging of nooses is a horrible act when used for the purpose of intimidation and which under certain circumstances can be criminal, this conduct should be investigated thoroughly by Federal authorities, and any criminal violations should be vigorously prosecuted;
 Whereas in 2008, the NAACP vigorously supported the passage of the Emmett Till Unsolved Civil Rights Crime Act of 2007, a law that puts additional Federal resources into solving the heinous crimes that occurred in the early days of the civil rights struggle that remain unsolved and bringing those who perpetrated such crimes to justice;
 Whereas the NAACP has helped usher in the new millennium by charting a bold course, beginning with the appointment of the organization’s youngest President and Chief Executive Officer, Benjamin Todd Jealous, and its youngest female Board Chair, Roslyn M. Brock;
 Whereas under their leadership, the NAACP has outlined a strategic plan to confront 21st century challenges in the critical areas of health, education, housing, criminal justice, and environment;
 Whereas, on July 16, 2009, the NAACP celebrated its centennial anniversary in New York City, highlighting an extraordinary century of Bold Dreams, Big Victories with an historic address from the first African-American President of the United States, Barack Obama;
 Whereas, as an advocate for sentencing reform, the NAACP applauded the passage of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), a landmark piece of legislation that reduces the quantity of crack cocaine that triggers a mandatory minimum sentence for a Federal conviction of crack cocaine distribution from 100 times that of people convicted of distributing the drug in powdered form to 18 times that sentence;
 Whereas in 2011, the NAACP led the charge to defend the constitutional right to vote and to protect that right for all citizens of the United States, whether they be seniors, young voters, the poor, or from minority communities;
 Whereas in 2013, the NAACP signed an historic Memorandum of Agreement with the Federal Emergency Management Agency (FEMA) to put mechanisms in place to ensure that the needs of underrepresented communities are more fully integrated into future plans for disaster preparedness;
 Whereas in 2014, the NAACP was a leader in the effort to strengthen the Voting Rights Act and protect the principle of one person, one vote; and
 Whereas in 2014, the NAACP released its groundbreaking report Born Suspect on racial profiling by law enforcement in the United States, which highlighted the problem of racial profiling experienced by individuals of color and communities of color: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Original NAACP Resolution of 2016. 2.Honoring and praising the National Association for the Advancement of Colored PeopleCongress—
 (1)recognizes the 107th anniversary of the historic founding of the National Association for the Advancement of Colored People; and
 (2)honors and praises the National Association for the Advancement of Colored People on the occasion of its anniversary for its work to ensure the political, educational, social, and economic rights of all persons.
			
